Citation Nr: 1205681	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-03 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 until his death in September 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 administrative decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which determined that continuous cohabitation was not established and denied the appellant's claim for dependency and indemnity compensation (DIC). 

The appellant submitted a January 2009 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO. A hearing was scheduled in October 2011, but the appellant did not appear and did not provide any explanation for her absence. Accordingly, her request for a hearing is considered withdrawn, and the Board may proceed with review of the claim. 38 C.F.R. § 20.704(d) (2011).    

During the course of the appeal, the claims file was permanently transferred to the RO in San Diego, California, hence, that RO now has jurisdiction over the claim on appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2. The Veteran filed for divorce from the appellant and judgment for marital dissolution was entered in July 2007, and the effective date for termination of the marriage was in November 2007.

3. The Veteran's marriage with the appellant was terminated in September 2007 as a result of the Veteran's death.

4. The competent and probative evidence of record shows the appellant did not live with the Veteran continuously from the date of marriage to the date of the Veteran's death and it is not shown there was no intent on the part of the appellant to desert the Veteran.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits. 38 U.S.C.A. §§ 101(3), 103(c) (West Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.53 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a December 2007 letter. In this letter, VA specifically informed the appellant that the evidence indicated that she and the Veteran did not live together continuously from the date of their marriage until the date of the Veteran's death and advised of evidence she could submit in support of the claim.  In addition she was advised that in order to substantiate a claim for DIC benefits the evidence must show that the Veteran died while on active duty or died of a service-connected injury or disease.         

As to informing the appellant of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had to obtain any records held by any federal agency. This letter also informed the appellant that on her behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the appellant that she could obtain private records herself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the December 2007 VCAA letter sent to the appellant did not include the type of evidence necessary to establish a disability rating or effective date for the claim on appeal should it be granted. Despite the inadequate notice, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 294 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby). As the Board concludes below that the evidence is against the appellant's claim on appeal, any questions as to the appropriate effective date to be assigned is rendered moot.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the claim on appeal, the evidence of record includes October 2007 Report of Casualty, via a DD Form 1300, July 2007 judgment of marital dissolution and associated documents, January 2008 statements from the appellant, fellow soldier and the appellant's roommate, 2007 joint tax return documents submitted by the appellant, May 2008 court order for dissolution of the marriage upon the Veteran's death, and statements by the appellant's representative dated July 2010, in lieu of VA Form 646, and January 2012.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II. Decision

The appellant contends that she is the surviving spouse of the Veteran for the purpose of receiving VA death benefits.

For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c) (West Supp. 2010); 38 C.F.R. § 3.1(j) (2011).

A 'surviving spouse' is defined as (1) a person of the opposite sex in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3) (West Supp. 2010); 38 C.F.R. § 3.50(b) (2011).

With regard to the specific criteria of continuous cohabitation for eligibility as a 'surviving spouse,' regulations further provide that temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation. 38 C.F.R. § 3.53(a) (2011). The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information. 38 C.F.R. § 3.53(b) (2011). If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken. Id. State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in Court decisions made during the life of the Veteran on issues subsequently involved in the application of this section. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Review of the evidentiary record reveals that the Veteran, as the petitioner, filed for dissolution of his marriage with the appellant. In May 2007, the appellant was served with process, and in July 2007, the proceeding was heard as default and judgment of dissolution was entered. Prior to the November 2007 effective date of termination of the marriage, the Veteran died in September 2007 due to cancer. As a result, a May 2008 court order terminated the appellant and Veteran's marital status due to the Veteran's death and not by dissolution of marriage. 

In a January 2008 personal statement, the appellant reported that in February 2007, the Veteran left for six months to attend school while on active duty in the Navy.  She indicated that upon the Veteran's return from school in the Navy, she moved out of their marital residence and the Veteran lived with a shipmate at a different address. She explained that they separated because they filed for divorce in July, but "were in close contact in hopes that [they] might be able to work out [their] issues. [They] both had hopes that [they] would be able to live together again and become a family. . . . After July, [the Veteran] paid  . . . for rent and utilities as well as car payments, insurance, and telephone. During [their] attempts to resolve [their] marital issues, [the Veteran] became terminally ill, thus creating the inability for [them] to continue to resolve [their] issues and stop the divorce." 

In a July 2010 statement, in lieu of VA Form 646, the appellant's representative asserted on her behalf that the "separation was by mutual consent and they lived apart for purposes of convenience, which did not show intent on the part of the [appellant] to desert the [V]eteran, [and] the continuity of the cohabitation will not be considered as having been broken." The appellant's representative further noted in a January 2012 statement the "[a]ppellant holds that she and [the Veteran] mutually voluntarily and amicably separated, but in every sense remained married as man and wife." 

In a January 2008 personal statement, a friend who reportedly knew the appellant and Veteran for the past three years, to include during their time of marital issues and separation, reported he "kn[e]w that [the appellant and Veteran] both were attempting to and very much wanted to resolve their issues. [The Veteran] always fully supported [the appellant] to the best of his ability, financially and otherwise, even during his last few months. However during [the Veteran's] last few months he seemed to be really confused and disoriented." 

In another January 2008 personal statement, C. H.-K. reported that he lived with the appellant since February 2007 at the same address listed as that of the marital residence and "can attest that her husband, [the Veteran] paid for all of her living expenses during that time." In July 2007, he and the appellant moved to a different address and "can also attest to the fact that during the time between July 2007 and [the Veteran's] untimely death, [the Veteran] paid [the appellant] $550.00 per month for living expenses (rent, food, etc.). During their trials, [he] witnessed several attempts by them to reconcile in hopes that they would not need to proceed with the divorce."

Also of record is a copy of the appellant and Veteran's 2007 jointly-filed tax returns and a March 2008 report of contact, via a VA Form 119, with the office of Servicemembers' Group Life Insurance (SGLI) that documented the Veteran's mother received the entire SGLI benefits. 

After a full review of the evidentiary record, the Board concludes that a preponderance of the evidence is against the appellant's claim for recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits. 

As cited above, a 'surviving spouse' is defined, in pertinent part, as one who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except as provided in 38 C.F.R. § 3.53. See 38 C.F.R. § 3.50(b) (2011). At the outset, the Board notes the evidence shows that the appellant and Veteran did not continuously cohabit upon the Veteran's return from school in July 2007 to the Veteran's death in September 2007. In fact, she has indicated when the Veteran returned in July 2007, he moved in with a shipmate because at that time she was residing with another man in the marital residence.  She indicated that she moved out of the marital residence to a different address with that same man in July 2007 and continued to reside with him until the Veteran's death.  These facts are confirmed by the statement of C.H-K., the man with whom the appellant resided.  

As a result, the question for consideration is whether the exceptions under 38 C.F.R. § 3.53 apply in this case so that the requirement of continuous cohabitation will not be considered as having been broken.

Pursuant to the criteria under 38 C.F.R. § 3.53, as cited above, the Board finds the separation of the appellant and Veteran was not temporary. Although the statement of the appellant, as well as the two January 2008 lay statements, contend that she and the Veteran tried to reconcile their marital issues, these statements are contradicted by the evidence of record showing the appellant continuously lived with another man from February 2007 in two different residences, and a July 2007 judgment of marital dissolution, not legal separation, was entered by the Court, thus indicating permanent separation between the appellant and Veteran. 

Moreover, while the appellant's representative asserted that the separation "was by mutual consent and [the appellant and Veteran] lived apart for purposes of convenience," the Board finds the evidence of record does not show the separation was for a matter of convenience. The appellant reported that after July, the Veteran paid for rent, utilities, car payments, insurance, telephone, and her roommate also attested that the Veteran paid the appellant $550 per month for living expenses. Such payments made by the Veteran to the appellant, in addition to sustaining his own household expenses, do not indicate the separation was for a matter of convenience as the Veteran was required to incur additional expenses because of the separation. Additionally, the record shows that the Veteran moved into a separate residence in July 2007 because the appellant was residing in that residence with another man which contradicts any suggestion that the separation was for the purpose of convenience. 

The evidence of record also does not support a finding that the appellant and Veteran's separation was for any other reason which did not show an intent on the part of the appellant to desert the Veteran. The Board reiterates that the appellant lived with another man in the marital residence from February 2007, then moved to a different address with him in July 2007 with no indication or intent of returning to live with the Veteran. When she was served with process of the marital dissolution in May 2007, the proceeding was heard in July 2007 as default due to the appellant's lack of response to the petition, and she continued to maintain a separate residence from the Veteran. Therefore, the Board finds the appellant has not shown a lack of intent to desert the Veteran prior to his death, and the criteria for continuous cohabitation, to include the exceptions provided in 38 C.F.R. § 3.53, have not been met. See 38 C.F.R. §§ 3.50, 3.53 (2011).

The Board acknowledges the appellant's representative's contention made in the July 2010 statement that the "[RO] failed to address the fact that [the appellant] was legally married to the [V]eteran at the time of his death and properly apply 38 C.F.R. §§ 3.1(j), 3.52, and 3.53 to those specific facts." The Board finds there is no prejudice for the RO's lack of consideration of the evidentiary record under 38 C.F.R. §§ 3.1(j) and 3.52 as they are not for application in this case. Neither the appellant, her representative, nor the Board questions the validity of the appellant and Veteran's marriage, and the May 2008 Court order shows the marriage was valid and terminated upon the Veteran's death in September 2007. See 38 C.F.R. § 3.1(j). As a result, the appellant and Veteran were in a valid marriage and 38 C.F.R. § 3.52 is not applicable in this case, as it applies to "[w]here an attempted marriage of a claimant to the [V]eteran was invalid by reason of a legal impediment." Furthermore, the criteria under 38 C.F.R. § 3.53 have been addressed and applied to this case by the RO in the March 2008 administrative decision, as well as by the Board as discussed above. Therefore, there is no indication that further adjudication is necessary for the claim on appeal.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the appellant's claim for recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits. See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


